Citation Nr: 1527401	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
  in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches. 

3.  Entitlement to service connection for chest pain. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include mood and anxiety disorders and general mental condition. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from July to December 1991.    

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision of the RO in St. Petersburg, Florida, which declined to reopen claims for service connection for sleep apnea and for migraine headaches, and which denied service connection for depression and anxiety and for chest pain.

The Board notes that the Veteran filed a claim for service connection for a number of specific psychiatric disorders which appear in the medical evidence of record.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record and Clemons, the Board has expanded the Veteran's claim of service connection for an acquired psychiatric disorder as reflected on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The Board's decision addressing the requests to reopen claims for service connection for migraine headaches and for sleep apnea and the claim for service connection for chest pain is set forth below.  The claim for service connection for an acquired psychiatric disorder is addressed in the REMAND and is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In August 2005, the RO denied service connection for migraine headaches.  

2.  No new evidence associated with the claims file since the August 2005 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches or raises a reasonable possibility of substantiating this claim.

3.  In January 2007, the RO denied service connection for sleep apnea.    

4.  No new evidence associated with the claims file since the January 2007 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue and aching joints or raises a reasonable possibility of substantiating this claim.

5.  The Veteran's subjective intermittent symptoms of chest pain on exertion have been associated with service connected restrictive respiratory disease and are not manifestations of cardiovascular or cardiopulmonary disease.  


CONCLUSIONS OF LAW

1.  The August 2005 decision in which the RO denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  As the evidence received since the RO's August 2005 denial is not new and material, the criteria for reopening the claim for service connection for migraine headaches are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The January 2007 decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

4.  As the evidence received since the RO's January 2007 denial is not new and material, the criteria for reopening the claim for service connection for sleep apnea are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

5.  The criteria for service connection for chest pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).  VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These generic notice requirements also apply to petitions to reopen previously denied claims.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In March 2010 and June 2010, the RO provided timely notices that met these requirements.  The notices provided all five criteria to substantiate claims for service connection, the requirement for new and material evidence to reopen a previously denied claim, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records from 1999 to 2014, and the reports of July 2005, December 2006, May 2007, September 2010, and October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Veteran reported that he received VA outpatient treatment from 1995 to 1999.  The RO requested records of care performed at the VA facility identified by the Veteran, but the searches by this facility were unsuccessful.  The RO notified the Veteran by telephone and in correspondence in June 2013.  The Board finds that no additional RO action is warranted to develop the record further.

In summary, the duties imposed by the VCAA have been satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided.  Nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).

Analysis

The Veteran served as a U.S. Army vehicle driver and traffic management coordinator including active duty service in Saudi Arabia from July to September 1991.  He contended in a July 2010 statement and in October 2005 and June 2011 notices of disagreement that his acquired psychiatric disorder and migraine headaches first manifested during his active service from 1980 to 1983 and that the headaches recurred in 1991.  He contended that his chest pain manifested after returning from Southwest Asia and that his sleep apnea is caused or aggravated by his service-connected asthma or restrictive respiratory disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain identified chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Specific to the Veteran's service in Southwest Asia, a Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.   Objective indications include fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  For purposes of 38 U.S.C.A. § 1117, the chronic manifestations must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).
 
At the time the Veteran filed his claims for benefits, 38 C.F.R. § 3.317(a)(1)(i) listed the cutoff date for manifesting such a disability as December 31, 2011; that date has been extended to December 31, 2016.  See Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 -81,836 (Dec. 29, 2011) (promulgated at 38 C.F.R. § 3.317(a)(1)(i) ) (2014).

New and Material Evidence Claims

Service treatment records for the Veteran's first period of active duty show that he experienced a seizure while on leave in April 1982 and was briefly hospitalized at a private facility.  Physical and neurologic examinations including a computed tomography scan of the brain were normal, and the Veteran did not report pre- or post-episode headaches.  The attending physician prescribed neurological medication and advised a full workup upon return to his duty station.  Subsequent electrodiagnostic testing was also negative.  Military examiners diagnosed the seizure as idiopathic, and there has never been a recurrence.  

Service treatment records for the Veteran's mobilization and service in Saudi Arabia show that the Veteran's pre-active duty asthma was aggravated during this service and was diagnosed first as acute bronchitis and later as reactive airway disease.  On one occasion in September 1991, the Veteran was issued a "sick slip" to remain in quarters for 48 hours because of a sore throat and headache.  The Veteran was evacuated to the United States after approximately two months for treatment of the respiratory disease.  Although clinicians noted headaches associated with sore throat and cough, the records are silent for chronic, recurrent migraine headaches or for sleep disturbance or apnea.  

Regarding headaches, in December 2003 a VA primary care clinician noted the Veteran's report of occasional severe headaches with phono and photophobia which the Veteran attributed to problems with distant vision at night.  A clinical neurologic examination was normal with no diagnosis of a chronic headache disorder.  

In August 2005, the RO denied service connection for migraine headaches because service records and VA outpatient treatment records from 2000 to 2005 were silent for any symptoms, diagnosis, or treatment for migraine headaches.  The Veteran expressed timely disagreement with the decision on headaches in October 2005.  The RO issued a statement of the case in May 2006, but the Veteran did not submit new and material evidence within one year or a timely substantive appeal.  Therefore, the August 2005 rating decision is final.  

Regarding sleep apnea, in December 2003, a VA clinician noted the Veteran's report that he had been diagnosed with sleep apnea and had been advised to have surgery to repair his uvula that was the cause for snoring and dyspnea.  The clinician also noted the Veteran's morbid obesity.  In July 2004, the Veteran again sought treatment for sleep apnea.  In February 2005, the Veteran underwent a VA sleep study.  Although the record does not contain a clear diagnosis, the Veteran was issued a continuous positive airway pressure device, and subsequent primary care clinicians listed sleep apnea as an on-going disorder.  The clinicians again noted that the Veteran was obese.  In July 2005, a physician evaluated a pulmonary function test and noted no airway restrictions but a mild restrictive ventilatory defect.  The physician noted that the Veteran had not undergone surgery. 

In January 2007, the RO denied service connection for sleep apnea because the disorder did not manifest during or for many years after active service and because the VA examiner found that it was not caused by restrictive airway disease.  The Veteran did not express disagreement or submit new and material evidence within one year and the decision is final.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where VA has denied a claim previously because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

In this case, new evidence associated with the claims file the consists of VA outpatient treatment records dated from 2005 to 2014, a February 2010 termination letter from the Veteran's employer, records of private hospitalization for chest pain, and the Veteran's statements in October 2005 and June 2010.   

The Board finds that the evidence received since the last final disallowance of the claims is new in the sense that it had not been considered previously.  None of the evidence received is material for purposes of reopening either previously denied claim.  

Regarding migraine headaches, the Veteran stated in June 2010 that he experienced headaches since service in 1991 which had been considered previously.  VA primary care records from 2005 through 2010 occasionally list "headaches" as an ongoing issue, but there was no specific treatment or prescribed medication, no further imaging studies, and no diagnosis of a chronic disability including no mention of migraine headaches.  That the Veteran occasionally reported experiencing occasional acute headaches was previously considered.  The employer termination letter and the Veteran's June 2010 statement refer to his failure to perform satisfactorily a firefighter physical readiness test because of shortness of breath and arthritis.  There was no mention of headaches.  The attending physician at the private hospital in September 2009 and the psychiatric nurse practitioner in an October 2010 mental health examination noted the Veteran's lay report of experiencing periodic "migraine" headaches but no such reports or treatment are noted in any primary care or other records.  In a May 2014 examination, a VA physician found that occasional headaches were a feature of now service-connected fibromyalgia.  Therefore, these clinical notations and lay statements either are consistent and cumulative with the Veteran's original claim and competent medical evidence previously considered or not material because they associate the headaches with service-connected fibromyalgia and not a separate chronic migraine headache disability. 

Regarding sleep apnea, VA primary care records continue to show that the Veteran uses a CPAP device and that he remains morbidly obese.  None of the new evidence is material because it does not address the onset of the disorder or suggest any relationship to an event or other aspect of service that is relevant to a nexus to service or that triggers VA's duty to assist in obtaining another examination.  

As the Veteran is a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a complex  medical matter - such as whether there exists a medical nexus between claimed sleep apnea and any aspect of service including any environmental exposures during his Saudi Arabia service.  Therefore, such assertions alone, even if new, cannot serve as a predicate to reopen either previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for migraine headaches and sleep apnea have not been met, and the RO's 2005 and 2007 denials of these claims remain final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen either finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Chest Pain  

In addition to the laws and regulations governing service connection claims based on Persian Gulf service (discussed above), the Board notes that a clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Service treatment records for service in 1980-83 and in 1991 are silent for any symptoms, diagnoses, or treatment for chest pain.  The Veteran denied any chest pain or heart palpations in medical history questionnaires in July 1991 and in October 1991.  The Veteran did report shortness of breath that clinicians associated with asthma, later diagnosed as restrictive airway disease.  On both occasions, examiners noted no heart abnormalities.  

In September 2009, the Veteran experienced shortness of breath and chest pain while performing a firefighter physical readiness test that involved a two mile walk in 30 minutes with a 25 pound pack.  The Veteran was admitted to a private hospital for evaluation.  The attending physician noted the Veteran's report that he had performed the test satisfactorily in the past with no problems.  The Veteran underwent several diagnostic tests including chest X-rays, echocardiogram, and an exercise stress test that were all normal.  The physician diagnosed atypical chest pain with exertion and noted that the Veteran had cardiovascular risk because of his body habitus and obesity.  The physician prescribed a statin medication for reduction of cholesterol and advised exercise and diet to reduce weight.  There was no diagnosis of any cardiovascular disease.  

VA outpatient treatment records show lists of ongoing problems that include pulmonary disease, hypertension, elevated cholesterol, and morbid obesity but no recurrent chest pain or ischemic heart disease.  In May 2013, a VA nurse practitioner performed an assessment of the Veteran's service-connected respiratory disease.  Although the Veteran reported chest tightness on exertion, the NP noted no cardiopulmonary complications.  The same month, a VA physician diagnosed fibromyalgia manifesting as widespread musculoskeletal pain and fatigue.    In December 2013, the Veteran reported no chest pain.  In an April 2014 pulmonary follow-up, the attending physician scheduled another stress test, but the Veteran cancelled the test.  A computed tomography scan of the chest was normal and pulmonary function testing showed mild restrictive changes which the physician attributed to obesity.  

The Board finds that service connection for claimed chest pain is not warranted.  The Veteran certainly is competent to report that he experienced chest pain during the physical readiness test in 2009 and subsequent episodes of chest tightness and shortness of breath.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Here, on the questions of diagnosis and etiology of claimed chest pain, the Board places greatest probative weight on the assessment and opinions of the private hospital physician in 2009 and the VA outpatient clinicians who found no pathology to support a diagnosis of a chronic disability associated with the occasional chest pain on exertion other than as a feature of service-connected reactive respiratory disease.  Clinicians have ruled out any form of cardiovascular or cardiopulmonary disease.  Therefore, as there is no competent and credible medical evidence of a chronic disability associated with objective indications of chest pain other than the already service-connected respiratory disease, separate service connection for episodes of chest pain is not warranted.  

The Board considered whether chest pain represented a symptom of a qualifying chronic disability associated with service in Southwest Asia.  Here, the subjective symptom of chest pain or tightness on exertion has been associated with at least one diagnosed service-connected respiratory disability, and other diagnoses such as cardiovascular or cardiopulmonary disease have been positively ruled out.  The Veteran has also been granted service connection for fibromyalgia, a qualifying chronic disability associated with service in Southwest Asia, which encompasses widespread musculoskeletal pain.  In the absence of any separate diagnoses or objective indications of chest pain to support the Veteran's subjective reports, the criteria for service connection based on a qualifying chronic disability including an undiagnosed illness are not met. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, there is no competent evidence of a separate current disability to warrant an additional VA medical examination or opinion, and there is sufficient competent evidence that the subjective symptoms of chest pain are associated with at least one service-connected disability.   Therefore, the first element for an additional VA examination is not met.    

In sum, the Board finds that the claim for service connection for chest pain must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has not been received, the claim for service connection for migraine headaches is not reopened.  

As new and material evidence has not been received, the claim for service connection for sleep apnea is not reopened.  

Entitlement to service connection for chest pain, to include as due to undiagnosed illness, is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for an acquired psychiatric disorder to include depression, anxiety, and general mental condition is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d); McLendon , 20 Vet. App. at 79.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Service treatment records for service in 1980-83 are silent for any symptoms, diagnoses, or treatment for an acquired psychiatric disorder except for a reference to feelings of anxiety, hostility, and pressure from his members of his company in October 1981 and a diagnosis of "mixed - personality disorder - moderately severe" that is not of record.   Service treatment records for service in 1991 including an October 1991 discharge physical examination are silent for any symptoms, diagnoses, or treatment for psychiatric disorders.   The Veteran denied "nervous trouble of any sort" in the concurrent medical history questionnaires. 

Starting in April 2006, a VA psychologist noted the Veteran's report of chronic sad feeling and irritability with his spouse.  The psychologist diagnosed depressive disorder with partner and parent-child problems and noted that the depression and irritability were substantially related to marital conflict.  

The Veteran was terminated from his job as a wildland firefighter in February 2010 because he was unable to pass a physical fitness test after four attempts over a year, and he attributed the failure to shortness of breath and arthritis.  

In October 2010, a VA mental health nurse practitioner (NP) diagnosed major depressive disorder noting concurrent factors of unemployment, finances, wife's illness, and chronic pain.  However, the NP found that the disorder was not caused by military service because the Veteran did not report any events or stressors related to military service.  

In August 2011, the Veteran was admitted to a VA inpatient mental health care program.  The attending physician diagnosed mood disorder, citing unemployment, financial stressors, and medical issues such as sleep apnea, obesity, asthma, psoriasis, and arthritis.  In May 2013, a VA physician evaluated the Veteran's multiple joint pain, fatigue, and tension headaches and diagnosed fibromyalgia.  The physician noted that the Veteran's depression and anxiety could be secondary to multiple medical conditions including fibromyalgia.  

The Veteran has been granted service connection for reactive airway disease and fibromyalgia which have been cited as comorbidities with the diagnosed major depressive disorder.  Although the Veteran received a VA compensation and pension examination in October 2010 that addressed service connection on a direct basis, there is no medical opinion of record that addresses whether the Veteran's psychiatric disorder is caused or aggravated by these service-connected disabilities as suggested by the physician in May 2013 in conditional terms.  

As there is competent evidence of a current disability and an indication that the disability may be associated with service connected fibromyalgia or restrictive airway disease leading to a loss of job, the AOJ should arrange for the Veteran to undergo VA mental health examination by an appropriate physician in connection with his acquired psychiatric disorder claim.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disorder since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include mood and anxiety disorders and general mental condition.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disorder currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals
   





Department of Veterans Affairs


